FILED 

                                                                 SEPTEMBER 22, 2015 

                                                                In the Office of the Clerk of Court 

                                                              W A State Court of Appeals, Division III 





           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                              DIVISION THREE 


BELEN CASTRO, a single person,               )
                                             )         No. 32148-7-II1
                    Appellant,               )
                                             )
      v.                                     )
                                             )
VIRGIL BUSHMAN and LISA                      )
BUSHMAN, husband and wife;                   )
TOPPENISH KINGDOM HALL, an                   )         UNPUBLISHED OPINION
affiliate of the Watchtower Bible and        )
Tract Society of New York, Inc. and the      )
Watchtower Bible and Tract Society of        )
Pennsylvania, Inc.; WATCHTOWER               )
BIBLE AND TRACT SOCIETY OF                   )
NEW YORK, INC., and                          )
WATCHTOWER BIBLE AND TRACT                   )
SOCIETY OF PENNSYLVANIA, INC.;               )
JOHN DOES NOS. 1-10,

                    Respondents.

       SIDDOWAY, C.J.      Belen Castro appeals the summary judgment dismissal of her

claims that the Toppenish Kingdom Hall, Watchtower Bible and Tract Society ofNew

York, Inc., and Watchtower Bible and Tract Society of Pennsylvania, Inc. (hereafter

collectively the "church defendants") failed to protect her from sexual abuse by a fellow

member of the Toppenish congregation of Jehovah's Witnesses. Because Ms. Castro

failed to demonstrate genuinely disputed material facts in response to the church
No. 321487-II1
Belen Castro v. Virgil Bushman, et ux, et al


defendants' evidence that they were unaware of the abuser's propensities and owed no

duty to protect her, summary judgment was proper. We affirm.

                    FACTS AND PROCEDURAL BACKGROlmD

       Because Belen Castro's complaint was dismissed on summary judgment, we

review the evidence in the light most favorable to her.

       Ms. Castro, now in her twenties, claims she was sexually abused by Virgil

Bushman when she was eleven and twelve years old. Ms. Castro's contact with Mr.

Bushman arose because she, her mother, and Mr. Bushman all attended the Toppenish

Congregation of Jehovah's Witnesses. Mr. Bushman and his wife had become close

friends with Ms. Castro's family and they would often do things together outside of

church.

       According to Ms. Castro, Mr. Bushman began making suggestive remarks to her

when she was 11 years old, including that he wanted to have sex with her and

"encouraging her to think about him in a sexual manner." Clerk's Papers (CP) at 7. He

made these comments when nobody else was around, and Ms. Castro did not tell anyone

about them.

      Mr. Bushman's attentions became physical in May 2003, when Ms. Castro was 12

years old. She claims that Mr. Bushman first kissed and intimately held her during a

Memorial Day weekend camping outing with several families in the Toppenish

Congregation. Mr. Bushman next had sexual contact with her at his parents' home,

                                               2

No. 321487-III
Belen Castro v. Virgil Bushman, et ux, et al


where he had invited her, her brother, and several other children to go swimming.

According to Ms. Castro, Mr. Bushman touched her vagina with his fingers while they

were all in the hot tub, and later kissed her in his parents' kitchen. Finally, she alleges

that Mr. Bushman had unwanted sexual contact with her during a sleepover party at his

home on June 21,2003, while his wife was out of town.

       In addition to this abuse alleged in a complaint that Ms. Castro filed in January

2012, Ms. Castro testified in deposition that there were several times where Mr. Bushman

would touch her or "try to talk me into something" during church related events,

including at the Toppenish Kingdom Hall. CP at 140. By way of example, she testified

he would come behind her and "grab [her] butt" behind the large sound box in the back

corner of the room. CP at 30. Although there were always people in the room, Ms.

Castro maintains that Mr. Bushman would touch her in a way that nobody would see.

       A few weeks after the June 21 sleepover at Mr. Bushman's house, Ms. Castro

confided in her cousin about the abuse. A member of the congregation learned about the

disclosure and notified church elders. Elders are the teachers of the congregation, and are

assigned to "shepherd and protect the flock." CP at 198. 1 The elders asked Ms. Castro's


       1 Congregations of Jehovah's Witnesses have three appointed positions: elders,
ministerial servants, and pioneers. To be eligible to be appointed as an elder, an
individual must serve as a ministerial servant for a period of time. Ministerial servants
lead in the field of ministry and assist the elders, who can assign them to various tasks.
While they may playa role in the service meeting, a ministerial servant possesses less
qualifications than an elder, and therefore is assigned only to "lighter teaching parts." CP

                                               3

No. 32 I 487-III
Belen Castro v. Virgil Bushman, et ux, et al


mother to come in with her daughter to discuss the allegations. A meeting between Ms.

Castro, her mother, and two elders took place on July 4, 2003. Ms. Castro revealed at

least some of Mr. Bushman's actions to the elders. Mr. Bushman never again molested

Ms. Castro following that meeting.

      Ms. Castro brought the action below against the Bushmans, the Toppenish

Congregation, the Watchtower Bible and Tract Society of New York, Inc., and the Watch

Tower Bible and Tract Society of Pennsylvania. The two Watchtower entities are

religious organizations whose corporate members (the number has ranged from 30 to

300) have historically been elders living and serving at the United States branch offices

of Jehovah's Witnesses in New York. Ms. Castro's complaint accused the congregation

and the two Watchtower entities of failing to "take timely action" and to "properly

polic[e] its membership." CP at 8.

      Following discovery, the church defendants moved for summary judgment,2

presenting evidence that Mr. Bushman held no position with the Toppenish Congregation

or Watchtower entities, and that no official or employee of the church defendants had




at 197. A regular pioneer is someone who has agreed to serve in "full-time ministry" in
their local congregation. Id. To become a regular pioneer, an individual must submit an
application, which is considered locally and by the church's world headquarters in New
York before approval.
        2 Ms. Castro settled her claims against the Bushmans.

                                               4
No. 321487-III
Belen Castro v. Virgil Bushman, et ux, et al


notice of his propensities or his conduct toward Ms. Castro until after she confided in her

cousin.

       The trial court granted the church defendants' motion for summary judgment on

the basis, in part, that they had no special relationship with either Mr. Bushman or Ms.

Castro that would give rise to a duty to protect her from his conduct. Ms. Castro appeals.

                                       ANALYSIS

       Ms. Castro implicitly recognizes that the church defendants cannot be liable for all

of the injury alleged by her complaint, because she makes only one assignment of error

on appeal: she contends that the trial court erred in granting summary judgment "when

there were contested questions of material fact whether or not the plaintiff was molested

on the defendants' premises." Br. of Appellant at 1. She focuses on her allegations that

Mr. Bushman touched her sexually in Kingdom Hall, during church meetings, where, she

argues, "security was so lax that even with the Watchtower officials in the very same

room, Virgil Bushman would come up to Belen Castro, grab her buttocks, and fondle

her." Id. at 2.

                  Standard ofreview and burden on summary judgment

       In reviewing an order for summary judgment, this court engages in the same

inquiry as the trial court. Folsom v. Burger King, 135 Wn.2d 658, 663, 958 P.2d 301

(1998). Summary judgment is properly granted when there is "no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter oflaw." CR

                                               5

No. 321487-III
Belen Castro v. Virgil Bushman, et ux, et al


56(c). "[T]he court must consider the material evidence and all reasonable inferences

therefrom most favorably for the nonmoving party." Jacobsen v. State, 89 Wn.2d 104,

108,569 P.2d 1152 (1977).

       A moving defendant may meet its initial burden of demonstrating no genuine issue

of material fact by pointing out that there is an absence of evidence to support the

plaintiffs case. If a moving defendant makes this initial showing, then the inquiry shifts

to the party with the burden of proof at trial, the plaintiff. Young v. Key Pharm., Inc., 112

Wn.2d 216,225 & n. 1, 770 P.2d 182 (1989). The plaintiff must then set forth specific

facts demonstrating a genuine issue for trial. Id. at 225. Mere allegations or conclusory

statements of facts, unsupported by evidence, do not establish such a genuine issue.

Baldwin v. Sisters o/Providence in Wash., Inc., 112 Wn.2d 127, 132,769 P.2d 298

(1989). The nonmoving party "may not rely on speculation, argumentative assertions

that unresolved factual issues remain, or in having its affidavits considered at face value."

Seven Gables Corp. v. MGMlUA Entm 't Co., 106 Wn.2d 1, 13, 721 P.2d 1 (1986).

                                            Duty

       The threshold question in any negligence action is whether the defendant owed a

duty of care to the injured plaintiff. Schooley v. Pinch's Deli Mkt., Inc., 134 Wn.2d 468,

474,951 P.2d 749 (1998). Generally, a person has no duty to prevent a third party from

causing physical injury to another. Petersen v. State, 100 Wn.2d 421, 426, 671 P.2d 230

(1983). Exceptions to this rule apply "where a special relationship exists between the

                                               6

No. 321487-III
Belen Castro v. Virgil Bushman, et ux, et al


defendant and either the third party or the foreseeable yictim of the third party's

conduct." ld. at 426. The Restatement (Second) o/Torts identifies the exceptions to the

general absence of duty as existing where

       (a) a special relation exists between the actor and the third person which
       imposes a duty upon the actor to control the third person's conduct, or
       (b) a special relation exists between the actor and the other which gives to
       the other a right to protection

RESTATEMENT (SECOND) OF TORTS § 315 (1965).

       The knowledge a defendant must have of the risk of harm differs depending on

whether its special relationship is with the third party who causes injury, whom the

defendant has a duty to control, or is with a victim, whom the defendant has a duty to

protect. A duty arising from a special relationship with the third party causing harm

requires proof "that the defendant was aware of the tortfeasor's dangerous propensities."

NK. v. Corp. o/Presiding Bishop, 175 Wn. App. 517, 535,348 P.3d 1237 (2015).

Where the defendant's special relationship is with a victim, "a duty predicated on a

protective relationship requires knowledge only of the 'general field of danger' within

which the harm occurred." ld. at 526 (quoting McLeod v. Grant County Sch. Dist. No.

128,42 Wn.2d 316,321,255 P.2d 360 (1953)).

       In moving for summary judgment, the church defendants met their initial summary

judgment burden of presenting evidence that they had no special relationship with Mr.

Bushman giving rise to a duty to control his conduct, were unaware at material times that


                                               7

No. 321487-111
Belen Castro v. Virgil Bushman, et ux, et al


he had any dangerous propensity, and had no special relationship with Ms. Castro giving

rise to a duty to protect her. The burden then shifted to Ms. Castro to present evidence

raising a genuine issue of fact as to those matters.

       Ms. Castro's briefing on appeal does not focus our attention on which special

relationship she claims existed on the part of the church defendants. Instead, she cites

generally to   c.J.c.   v. Corp. ofCatholic Bishop ofYakima, 138 Wn.2d 699, 722, 985 P.2d

262 (1999), an appeal of consolidated cases that presented and discussed both special

relationships. We therefore address the sufficiency of her summary judgment showing

on the three matters identified.

                   The church defendants' relationship with Mr. Bushman

       The church defendants presented evidence in support of their motion for summary

judgment that Mr. Bushman never held any appointed position in the Toppenish

Congregation and was never an officer, director, member, or employee of either of the

Watchtower organizations. Ms. Castro's complaint alleged only that Mr. Bushman was a

member of the Toppenish Congregation. She provides no authority or argument that the

church defendants had the right or ability to control Mr. Bushman's conduct based upon

his membership alone.

       The relations between a defendant and a third person causing harm that can give

rise to a duty to control the third person's conduct are set forth in § § 316-319 of the

Restatement, § 315 cmt. c. They are the relationships between a parent and a minor child,

                                               8

No. 321487-III
Belen Castro v. Virgil Bushman, et ux, et al


a master and a servant acting outside the scope of employment, a possessor of property

and a licensee, and a person who has taken charge of a third party he knows or should

know has dangerous propensities. Ms. Castro does not argue that any of these

relationships existed between the church defendants and Mr. Bushman.

       In each case Ms. Castro cites that involves duty arising out of a special

relationship with the third person causing harm, the third person was employed by the

defendant in some capacity. See   c.Jc., 138 Wn.2d at 720 (abuser was made a deacon
and "entrusted with various leadership positions" within the church); La Lone v. Smith,

39 Wn.2d 167, 168,234 P.2d 893 (1951) (landlord and apartment manager were liable

where tenant was assaulted by a janitor whom they had employed); Scott v. Blanchet

High Sch., 50 Wn. App. 37,43, 747 P.2d 1124 (1987) (school was not liable for sexual

relationship between student and teacher in its employ because, even "assuming the

doctrine of negligent hiring applies to schools," its hiring process "appears sufficient as a

matter of law to discover whether an individual is fit to teach").

       Ms. Castro fails to demonstrate any genuinely disputed issue of a special

relationship between the church defendants and Mr. Bushman that requires trial.

                         Lack ofnotice ofdangerous propensities

       The church defendants also presented evidence in support of their motion for

summary judgment that they had no notice of any dangerous propensity on Mr.

Bushman's part until after the abuse stopped. The existence of a duty to control the

                                               9

No. 321487-III
Belen Castro v. Virgil Bushman, et ux, et al


conduct of a third person with whom a defendant has a special relationship depends on

proof that the defendant was aware of the tortfeasor's dangerous propensities. N.K, 175

Wn. App. at 535.

       Rather than demonstrate a dispute of fact, Ms. Castro's evidence actually supports

the church defendants' evidence on this score. According to Ms. Castro, no one ever

witnessed the abuse because Mr. Bushman "never did it when anyone was around." CP

at 41. Although there were other people in the room, including church elders, she

explained that Mr. Bushman would always touch her in a way that nobody could see it.

       There is no disputed issue of notice of dangerous propensities; on this additional

basis, it was proper to grant summary judgment dismissing any claim based on a special

relationship between the church defendants and Mr. Bushman.

                   The church defendants' relationship with Ms. Castro

       Turning to the duty that can arise out of a special relationship with a victim, "The

duty to protect another person from the intentional or criminal actions of third parties

arises where one party is entrusted with the wellbeing of another." N.K, 175 Wn. App. at

532 (quoting Niece v. Elmview Group Home, 131 Wn.2d 39, 50,929 P.2d 420 (1997)).

       For example, Washington law recognizes a special relationship between a hospital

or group home and its patients. See, e.g., Hunt v. King County, 4 Wn. App. 14,20,481

P.2d 593 (1971); Niece, 131 Wn.2d at 44 (special relationship between group home and

its vulnerable residents gives rise to duty of reasonable care to protect residents from

                                               10 

No. 321487-111
Belen Castro v. Virgil Bushman, et ux, et al


foreseeable harm). Similarly, jailors owe a special duty of care to their inmates.

Gregoire v. City ofOak Harbor, 170 Wn.2d 628, 639-31, 244 P.3d 924 (2010) Gailor has

special relationship with inmates which includes protecting inmate against self-

destructive acts); see also Bishop v. Miche, 137 Wn.2d 518, 973 P.2d 465 (1999) (county

probation officer owed duty to exercise reasonable care to control parolee to prevent

foreseeable harm to other resulting from parolee's dangerous propensities).

       It is also well settled that a school district has a special relationship with students

as a result of its role as a substitute parent. Christensen v. Royal Sch. Dist. No. 160, 156

Wn.2d 62, 70, 124 P.3d 283 (2005). Because a child is compelled to attend school, "the

protective custody of teachers is mandatorily substituted for that of the parent." McLeod,

42 Wn.2d at 319; Niece, 131 Wn.2d at 44 ("The rationale for such a duty [is] the

placement of the student in the care of the defendant with the resulting loss of the

student's ability to protect himself or herself."); RESTATEMENT, supra, § 320 cmt. b ("[A]

child while in school is deprived of the protection of his parents or guardian. Therefore,

the actor who takes custody of ... a child is properly required to give him the protection

which the custody or the manner in which it is taken has deprived him.").

       In CJ. C, the court held that the relationship between a church and children within

its custody analogous to that between a school and its pupils, noting that

       [t]he children of a congregation may be delivered into the custody and care
       of a church and its workers, whether it be on the premises for services and
       Sunday school, or off the premises at church sponsored activities or youth

                                               11 

No. 321487-II1
Belen Castro v. Virgil Bushman, et ux, et al


       camps. As in other agency relationships, a church chooses its officials,
       directs their activities, and may restrict and control their conduct.

138 Wn.2d at 722. It therefore held that the duties owed by a church to protect the

children within its "custody and care" are similar to those owed by a school to its

students. Id.; cf S.H.C. v. Lu, 113 Wn. App. 511,525-26,54 P.3d 174 (2002 (no special

relationship exists between an adult victim of sexual abuse and a religious organization

associated with the alleged abuser).

       Even viewing the facts in the light most favorable to Ms. Castro, she has not

shown that she was within the custody of any of the church defendants at the time of the

alleged abuse.

       We begin with the Watchtower defendants, who demonstrated that they have had

no input into the activities of congregations since March of 2001. Ms. Castro presented

no countervailing evidence. "Without a custodial relationship, typically involving on­

the-ground control of day-to-day operations, an institutional defendant is not in a position

to provide protection from physical danger as a school or church group does for

children." N.K, 175 Wn. App. at 535.

       Nor has Ms. Castro shown that she was delivered into the "custody and care" of

the Toppenish Congregation when she attended meetings at Kingdom Hall. The

Toppenish Congregation demonstrated that it does not have a separate program for

children and does not segregate children from their parents during church sponsored


                                               12 

No. 321487·III
Belen Castro v. Virgil Bushman, et ux, et al


activities. It does not operate nursery schools, day·care centers, or summer camps.

Rather than being "deprived of the protection of[a] parent[] or guardian" as occurs when

a child is delivered into the custody and care of another, Restatement, §320 cmt. b, Ms.

Castro admitted in deposition that she always attended church events at the Kingdom

Hall with her mother.

       It is not enough for Ms. Castro to argue, as she does in her assignment of error,

that there is a dispute "whether ... plaintiff was molested on the defendants' premises."

The exception to the rule of nonliability for defendants having a special relationship with

a victim is not a type of premises liability, it arises from the entrustment that gives rise to

a duty of protection. Because there was no disputed issue of Ms. Castro's having been in

the "custody or care" of the church defendants, there is no disputed issue of a special

relationship between those defendants and Ms. Castro that requires trial.

       The summary judgment dismissal of Ms. Castro's complaint is affirmed.

       A majority of the panel has determined this opinion will not be printed in the




                                               13 

No. 321487-III
Belen Castro v. Virgil Bushman, et ux, et al


       Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR: 





Brown, J.




                                               14